DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.

Response to Amendment
Claims 21-30 remain pending in the application. 

Response to Arguments
Applicant's arguments in a reply filed 4/16/2021 (hereafter, Reply) have been considered but are moot because the arguments are based on newly added limitations in the amendment and new ground of rejections using a newly introduced reference (Tiirola) are applied in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 


Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20180132264 A1, hereafter Jung) in view of Hwang et al. (US 20190357025 A1, hereafter Hwang), and in further view of Tiirola et al. (US 20180227949 A1, hereafter Tiirola).

Regarding claim 21, Jung discloses a terminal ([0038] [0068] [0111] UE) comprising:
	 a transmitter ([0038] [0068] [0111] the transmitter of UE), 
wherein capability information ([0038] [0111] hardware capability of UE) is about multiplexing (Figs.7A-D, [0038] Disclosed herein are methods to enable low-latency communication with low guard period (“GP”) overhead, to multiplex physical channels for supporting communications with various latency requirements concurrently (e.g., mixed low-latency traffic and normal traffic), and to use both short physical uplink control channels (“PUCCH”) and long PUCCH. As used herein, “short” PUCCH refers to a PUCCH that spans one or two OFDM symbols in the slot. In contrast, a “long” PUCCH refers to a PUCCH that spans more than two symbols of the slot. Generally, the long PUCCH spans the entire slot (just like an LTE PUCCH); however, a long PUCCH may be shorter than the entire slot, e.g., to allow for narrowband retuning in a band-limited UE and/or for transmission of sounding reference signals (“SRS”). A UE may multiplex short PUCCH and long PUCCH based on UE beamforming architectures/hardware capability and deployment scenarios. [0068] From a network (system) perspective, long and short PUCCHs may be multiplexed in a given slot. For a given UE 205, the UE can be configured with using both long and short PUCCHs, unless it is in transmit (Tx) power-limited conditions for all serving TRPs (e.g., for both the macro BS 310 and the low-power nodes 315). [0111] The UE 205 transmits the short PUCCH (e.g., containing the UCI 635) in slot n at the expected location. Depending on the hardware capability of the UE 205 and network deployment scenarios, the UE 205 may optionally transmit long PUSCH (or long PUCCH) during the overlap time.) in a given time (Figs.7A-D, 1 slot duration; [0068] a given slot) a first uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of short PUCCH, Fig.7A, [0131] the format of short PUCCH for UCI 722; See also Figs.7B-D for more examples of the format of short PUCCH) having a time duration (Figs.7A-D, [0038] “short” PUCCH refers to a PUCCH that spans one or two OFDM symbols in the slot) and a second uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of long PUCCH, Fig.7A, [0132] the format of long PUCCH for UCI 712 and UCI 720; See also Figs.7B-D for more examples of the format of long PUCCH) having a longer time duration than the time duration of the first uplink control channel format (Figs.7A-D, [0038] a “long” PUCCH refers to a PUCCH that spans more than two symbols of the slot), in time-division-multiplexing (TDM) (Fig.7A, [0132] In another embodiment, one of the UCI 712 and UCI 720 (hence long PUCCH) as well as at least one of the UCI 722 and UCI 726 (hence short PUCCH) are transmitted by the same UE, and thus an example of short PUCCH multiplexed with long PUCCH in the time and frequency domain.; See also Figs.7B-D for more examples of short PUCCH multiplexed with long PUCCH in the time domain), and
wherein the transmitter ([0111] the transmitter of UE) transmits ([0111] The UE 205 transmits the short PUCCH (e.g., containing the UCI 635) in slot n at the expected location. Depending on the hardware capability of the UE 205 and network deployment scenarios, the UE 205 may optionally transmit long PUSCH (or long PUCCH) during the overlap time. Note that the UCI 635 contains the HARQ-ACK feedback for the downlink data 630. [0124] FIGS. 7A-7D show exemplary uses of a slot from the system perspective in non-paired spectrum. Here, the slot comprises 7 OFDM (or DFT-S-OFDM) symbols with symbol duration of T. Throughout FIG. 7A-7D, ‘UCI’ occupying 1 symbol depicts short PUCCHs, and ‘UCI’ occupying more than 2 symbols corresponds to long PUCCHs. Short PUCCHs may be frequency division multiplexed with short UL data channels (e.g., PUSCH also occupying one or two symbol periods), long UL data channels (e.g., PUSCH occupying more than 2 symbol periods), and/or long PUCCH in the last symbol period.) uplink control information (Figs.7A-D, [0111] [0124] UCI) in at least one of the first uplink control channel format (Figs.7A-D, [0111] [0124] the format of short PUCCH) and the second uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of long PUCCH, Fig.7A, [0132] the format of long PUCCH for UCI 712 and UCI 720).
Jung does not explicitly disclose the transmitter of the UE that transmits the capability information, and wherein frequency hopping is applied to the second uplink control channel format.
However, the feature of a transmitter of a UE transmitting a capability information of the UE was notoriously well known to a person of ordinary skill in the art at the time the invention was filed (see [0110] [0120] “at least one of the hardware capability information transmitted by the UE“ of Hwang, for example).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Jung’s capability information and the transmission section of the UE so that the capability information is transmitted by the transmission section of the UE as taught by Hwang, in order to configure the UE with using both long and short PUCCHs and get the network to be prepared for long and short PUCCHs multiplexed in a given slot based on the capability information (Jung, [0068] From a network (system) perspective, long and short PUCCHs may be multiplexed in a given slot. For a given UE 205, the UE can be configured with using both long and short PUCCHs, unless it is in transmit (Tx) power-limited conditions for all serving TRPs (e.g., for both the macro BS 310 and the low-power nodes 315).).
Jung and Hwang do not disclose wherein frequency hopping is applied to the second uplink control channel format.
However, Tiirola discloses wherein frequency hopping is applied to the second uplink control channel format ([0044] This is the case especially, when applying frequency hopping for PUCCH (intra-slot frequency hopping can be seen as a mandatory requirement for long PUCCH since it has a performance impact).).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the second uplink control channel format of Jung and Hwang to be applied with frequency hopping as taught by Tiirola, because intra-slot frequency hopping can be seen as a mandatory requirement for long PUCCH since it has a performance impact (Tiirola, [0044]).

Regarding claim 22, Jung further discloses the terminal ([0038] [0068] [0111] UE) multiplexes (Figs.7A-D, [0038] Disclosed herein are methods to enable low-latency communication with low guard period (“GP”) overhead, to multiplex physical channels for supporting communications with various latency requirements concurrently (e.g., mixed low-latency traffic and normal traffic), and to use both short physical uplink control channels (“PUCCH”) and long PUCCH. As used herein, “short” PUCCH refers to a PUCCH that spans one or two OFDM symbols in the slot. In contrast, a “long” PUCCH refers to a PUCCH that spans more than two symbols of the slot. Generally, the long PUCCH spans the entire slot (just like an LTE PUCCH); however, a long PUCCH may be shorter than the entire slot, e.g., to allow for narrowband retuning in a band-limited UE and/or for transmission of sounding reference signals (“SRS”). A UE may multiplex short PUCCH and long PUCCH based on UE beamforming architectures/hardware capability and deployment scenarios. [0068] From a network (system) perspective, long and short PUCCHs may be multiplexed in a given slot. For a given UE 205, the UE can be configured with using both long and short PUCCHs, unless it is in transmit (Tx) power-limited conditions for all serving TRPs (e.g., for both the macro BS 310 and the low-power nodes 315). [0111] The UE 205 transmits the short PUCCH (e.g., containing the UCI 635) in slot n at the expected location. Depending on the hardware capability of the UE 205 and network deployment scenarios, the UE 205 may optionally transmit long PUSCH (or long PUCCH) during the overlap time.) the first uplink control (Figs.7A-D, [0038] [0068] [0111] the format of short PUCCH) and the second uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of long PUCCH) in the given time (Figs.7A-D, 1 slot duration; [0068] a given slot).

Regarding claims 23 and 24,  Jung further discloses the given time is a one slot (Figs.7A-D, 1 slot duration; [0068] a given slot).

Regarding claims 25, 26 and 27, Jung further discloses the uplink control information (Figs.7A-D, [0111] [0124] UCI) includes HARQ-ACK ([0111] Note that the UCI 635 contains the HARQ-ACK feedback for the downlink data 630.).

Regarding claim 28, Jung discloses a radio communication method for a terminal ([0038] [0068] [0111] UE) comprising:
	wherein capability information ([0038] [0111] hardware capability of UE) is about multiplexing (Figs.7A-D, [0038] Disclosed herein are methods to enable low-latency communication with low guard period (“GP”) overhead, to multiplex physical channels for supporting communications with various latency requirements concurrently (e.g., mixed low-latency traffic and normal traffic), and to use both short physical uplink control channels (“PUCCH”) and long PUCCH. As used herein, “short” PUCCH refers to a PUCCH that spans one or two OFDM symbols in the slot. In contrast, a “long” PUCCH refers to a PUCCH that spans more than two symbols of the slot. Generally, the long PUCCH spans the entire slot (just like an LTE PUCCH); however, a long PUCCH may be shorter than the entire slot, e.g., to allow for narrowband retuning in a band-limited UE and/or for transmission of sounding reference signals (“SRS”). A UE may multiplex short PUCCH and long PUCCH based on UE beamforming architectures/hardware capability and deployment scenarios. [0068] From a network (system) perspective, long and short PUCCHs may be multiplexed in a given slot. For a given UE 205, the UE can be configured with using both long and short PUCCHs, unless it is in transmit (Tx) power-limited conditions for all serving TRPs (e.g., for both the macro BS 310 and the low-power nodes 315). [0111] The UE 205 transmits the short PUCCH (e.g., containing the UCI 635) in slot n at the expected location. Depending on the hardware capability of the UE 205 and network deployment scenarios, the UE 205 may optionally transmit long PUSCH (or long PUCCH) during the overlap time.) in a given time (Figs.7A-D, 1 slot duration; [0068] a given slot) a first uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of short PUCCH, Fig.7A, [0131] the format of short PUCCH for UCI 722; See also Figs.7B-D for more examples of the format of short PUCCH) having a time duration (Figs.7A-D, [0038] “short” PUCCH refers to a PUCCH that spans one or two OFDM symbols in the slot) and a second uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of long PUCCH, Fig.7A, [0132] the format of long PUCCH for UCI 712 and UCI 720; See also Figs.7B-D for more examples of the format of long PUCCH) having a longer time duration than the time duration of the first uplink control channel format (Figs.7A-D, [0038] a “long” PUCCH refers to a PUCCH that spans more than two symbols of the slot), in time-division-multiplexing (TDM) (Fig.7A, [0132] In another embodiment, one of the UCI 712 and UCI 720 (hence long PUCCH) as well as at least one of the UCI 722 and UCI 726 (hence short PUCCH) are transmitted by the same UE, and thus an example of short PUCCH multiplexed with long PUCCH in the time and frequency domain.; See also Figs.7B-D for more examples of short PUCCH multiplexed with long PUCCH in the time domain), and
transmitting ([0111] The UE 205 transmits the short PUCCH (e.g., containing the UCI 635) in slot n at the expected location. Depending on the hardware capability of the UE 205 and network deployment scenarios, the UE 205 may optionally transmit long PUSCH (or long PUCCH) during the overlap time. Note that the UCI 635 contains the HARQ-ACK feedback for the downlink data 630. [0124] FIGS. 7A-7D show exemplary uses of a slot from the system perspective in non-paired spectrum. Here, the slot comprises 7 OFDM (or DFT-S-OFDM) symbols with symbol duration of T. Throughout FIG. 7A-7D, ‘UCI’ occupying 1 symbol depicts short PUCCHs, and ‘UCI’ occupying more than 2 symbols corresponds to long PUCCHs. Short PUCCHs may be frequency division multiplexed with short UL data channels (e.g., PUSCH also occupying one or two symbol periods), long UL data channels (e.g., PUSCH occupying more than 2 symbol periods), and/or long PUCCH in the last symbol period.) uplink control information (Figs.7A-D, [0111] [0124] UCI) in at least one of the first uplink control channel format (Figs.7A-D, [0111] [0124] the format of short PUCCH) and the second uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of long PUCCH, Fig.7A, [0132] the format of long PUCCH for UCI 712 and UCI 720).
Jung does not explicitly disclose transmitting the capability information, and wherein frequency hopping is applied to the second uplink control channel format.
However, the feature of a UE transmitting a capability information of the UE was notoriously well known to a person of ordinary skill in the art at the time the invention was filed (see [0110] [0120] “at least one of the hardware capability information transmitted by the UE“ of Hwang, for example).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Jung’s capability information and the method so that the capability information is transmitted by the method as taught by Hwang, in order to configure the UE with using both long and short PUCCHs and get the network to be prepared for long and short PUCCHs multiplexed in a given slot based on the capability information (Jung, [0068] From a network (system) perspective, long and short PUCCHs may be multiplexed in a given slot. For a given UE 205, the UE can be configured with using both long and short PUCCHs, unless it is in transmit (Tx) power-limited conditions for all serving TRPs (e.g., for both the macro BS 310 and the low-power nodes 315).).
Jung and Hwang do not disclose wherein frequency hopping is applied to the second uplink control channel format.
([0044] This is the case especially, when applying frequency hopping for PUCCH (intra-slot frequency hopping can be seen as a mandatory requirement for long PUCCH since it has a performance impact).).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the second uplink control channel format of Jung and Hwang to be applied with frequency hopping as taught by Tiirola, because intra-slot frequency hopping can be seen as a mandatory requirement for long PUCCH since it has a performance impact (Tiirola, [0044]).

Regarding claims 29, Jung discloses a base station ([0068] TRPs) comprising:
	 a receiver ([0113] TRP receiver),
wherein capability information ([0038] [0111] hardware capability of UE) is about multiplexing (Figs.7A-D, [0038] Disclosed herein are methods to enable low-latency communication with low guard period (“GP”) overhead, to multiplex physical channels for supporting communications with various latency requirements concurrently (e.g., mixed low-latency traffic and normal traffic), and to use both short physical uplink control channels (“PUCCH”) and long PUCCH. As used herein, “short” PUCCH refers to a PUCCH that spans one or two OFDM symbols in the slot. In contrast, a “long” PUCCH refers to a PUCCH that spans more than two symbols of the slot. Generally, the long PUCCH spans the entire slot (just like an LTE PUCCH); however, a long PUCCH may be shorter than the entire slot, e.g., to allow for narrowband retuning in a band-limited UE and/or for transmission of sounding reference signals (“SRS”). A UE may multiplex short PUCCH and long PUCCH based on UE beamforming architectures/hardware capability and deployment scenarios. [0068] From a network (system) perspective, long and short PUCCHs may be multiplexed in a given slot. For a given UE 205, the UE can be configured with using both long and short PUCCHs, unless it is in transmit (Tx) power-limited conditions for all serving TRPs (e.g., for both the macro BS 310 and the low-power nodes 315). [0111] The UE 205 transmits the short PUCCH (e.g., containing the UCI 635) in slot n at the expected location. Depending on the hardware capability of the UE 205 and network deployment scenarios, the UE 205 may optionally transmit long PUSCH (or long PUCCH) during the overlap time.) in a given time (Figs.7A-D, 1 slot duration; [0068] a given slot) a first uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of short PUCCH, Fig.7A, [0131] the format of short PUCCH for UCI 722; See also Figs.7B-D for more examples of the format of short PUCCH) having a time duration (Figs.7A-D, [0038] “short” PUCCH refers to a PUCCH that spans one or two OFDM symbols in the slot) and a second uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of long PUCCH, Fig.7A, [0132] the format of long PUCCH for UCI 712 and UCI 720; See also Figs.7B-D for more examples of the format of long PUCCH) having a longer time duration than the time duration of the first uplink control channel format (Figs.7A-D, [0038] a “long” PUCCH refers to a PUCCH that spans more than two symbols of the slot), in time-division-multiplexing (TDM) (Fig.7A, [0132] In another embodiment, one of the UCI 712 and UCI 720 (hence long PUCCH) as well as at least one of the UCI 722 and UCI 726 (hence short PUCCH) are transmitted by the same UE, and thus an example of short PUCCH multiplexed with long PUCCH in the time and frequency domain.; See also Figs.7B-D for more examples of short PUCCH multiplexed with long PUCCH in the time domain); and
	 a processor ([0068] TRPs) that controls ([0068] From a network (system) perspective, long and short PUCCHs may be multiplexed in a given slot. For a given UE 205, the UE can be configured with using both long and short PUCCHs, unless it is in transmit (Tx) power-limited conditions for all serving TRPs (e.g., for both the macro BS 310 and the low-power nodes 315). [0111] The UE 205 transmits the short PUCCH (e.g., containing the UCI 635) in slot n at the expected location. [0124] FIGS. 7A-7D show exemplary uses of a slot from the system perspective in non-paired spectrum. Here, the slot comprises 7 OFDM (or DFT-S-OFDM) symbols with symbol duration of T. Throughout FIG. 7A-7D, ‘UCI’ occupying 1 symbol depicts short PUCCHs, and ‘UCI’ occupying more than 2 symbols corresponds to long PUCCHs. Short PUCCHs may be frequency division multiplexed with short UL data channels (e.g., PUSCH also occupying one or two symbol periods), long UL data channels (e.g., PUSCH occupying more than 2 symbol periods), and/or long PUCCH in the last symbol period.) reception uplink control information (Figs.7A-D, [0111] [0124] UCI) in at least one of the first uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of short PUCCH, Fig.7A, [0131] the format of short PUCCH for UCI 722; See also Figs.7B-D for more examples of the format of short PUCCH) and the second uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of long PUCCH, Fig.7A, [0132] the format of long PUCCH for UCI 712 and UCI 720). 
Jung does not explicitly disclose the receiver of the base station that receives the capability information, and wherein frequency hopping is applied to the second uplink control channel format.
However, the feature of a receiver of the bases station receiving the capability information was notoriously well known to a person of ordinary skill in the art at the time the invention was filed (see [0110] [0120] “information being transmitted from the eNB to the UE may be determined based on at least one of the hardware capability information transmitted by the UE“ of Hwang, for example).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Jung’s capability information and the receiver of the base station so that the capability information transmitted by the transmitter of the UE is received by the receiver of the base station as taught by Hwang, in order to configure the UE with using both long and short PUCCHs and get the network to be prepared for long and short PUCCHs multiplexed in a given slot based on the capability information (Jung, [0068] From a network (system) perspective, long and short PUCCHs may be multiplexed in a given slot. For a given UE 205, the UE can be configured with using both long and short PUCCHs, unless it is in transmit (Tx) power-limited conditions for all serving TRPs (e.g., for both the macro BS 310 and the low-power nodes 315).).

However, Tiirola discloses wherein frequency hopping is applied to the second uplink control channel format ([0044] This is the case especially, when applying frequency hopping for PUCCH (intra-slot frequency hopping can be seen as a mandatory requirement for long PUCCH since it has a performance impact).).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the second uplink control channel format of Jung and Hwang to be applied with frequency hopping as taught by Tiirola, because intra-slot frequency hopping can be seen as a mandatory requirement for long PUCCH since it has a performance impact (Tiirola, [0044]).

Regarding claim 30, Jung discloses a system comprising a terminal ([0038] [0068] [0111] UE) and a base station ([0068] TRPs), wherein:
	 the terminal ([0038] [0068] [0111] UE) comprises:
	 a transmitter ([0038] [0068] [0111] the transmitter of UE), 
wherein capability information ([0038] [0111] hardware capability of UE) is about multiplexing (Figs.7A-D, [0038] Disclosed herein are methods to enable low-latency communication with low guard period (“GP”) overhead, to multiplex physical channels for supporting communications with various latency requirements concurrently (e.g., mixed low-latency traffic and normal traffic), and to use both short physical uplink control channels (“PUCCH”) and long PUCCH. As used herein, “short” PUCCH refers to a PUCCH that spans one or two OFDM symbols in the slot. In contrast, a “long” PUCCH refers to a PUCCH that spans more than two symbols of the slot. Generally, the long PUCCH spans the entire slot (just like an LTE PUCCH); however, a long PUCCH may be shorter than the entire slot, e.g., to allow for narrowband retuning in a band-limited UE and/or for transmission of sounding reference signals (“SRS”). A UE may multiplex short PUCCH and long PUCCH based on UE beamforming architectures/hardware capability and deployment scenarios. [0068] From a network (system) perspective, long and short PUCCHs may be multiplexed in a given slot. For a given UE 205, the UE can be configured with using both long and short PUCCHs, unless it is in transmit (Tx) power-limited conditions for all serving TRPs (e.g., for both the macro BS 310 and the low-power nodes 315). [0111] The UE 205 transmits the short PUCCH (e.g., containing the UCI 635) in slot n at the expected location. Depending on the hardware capability of the UE 205 and network deployment scenarios, the UE 205 may optionally transmit long PUSCH (or long PUCCH) during the overlap time.) in a given time (Figs.7A-D, 1 slot duration; [0068] a given slot) a first uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of short PUCCH, Fig.7A, [0131] the format of short PUCCH for UCI 722; See also Figs.7B-D for more examples of the format of short PUCCH) having a time duration (Figs.7A-D, [0038] “short” PUCCH refers to a PUCCH that spans one or two OFDM symbols in the slot) and a second uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of long PUCCH, Fig.7A, [0132] the format of long PUCCH for UCI 712 and UCI 720; See also Figs.7B-D for more examples of the format of long PUCCH) having a longer time duration than the time duration of the first uplink control channel format (Figs.7A-D, [0038] a “long” PUCCH refers to a PUCCH that spans more than two symbols of the slot), in time-division-multiplexing (TDM) (Fig.7A, [0132] In another embodiment, one of the UCI 712 and UCI 720 (hence long PUCCH) as well as at least one of the UCI 722 and UCI 726 (hence short PUCCH) are transmitted by the same UE, and thus an example of short PUCCH multiplexed with long PUCCH in the time and frequency domain.; See also Figs.7B-D for more examples of short PUCCH multiplexed with long PUCCH in the time domain), 
wherein the transmitter ([0111] the transmitter of UE) of the terminal transmits ([0111] The UE 205 transmits the short PUCCH (e.g., containing the UCI 635) in slot n at the expected location. Depending on the hardware capability of the UE 205 and network deployment scenarios, the UE 205 may optionally transmit long PUSCH (or long PUCCH) during the overlap time. Note that the UCI 635 contains the HARQ-ACK feedback for the downlink data 630. [0124] FIGS. 7A-7D show exemplary uses of a slot from the system perspective in non-paired spectrum. Here, the slot comprises 7 OFDM (or DFT-S-OFDM) symbols with symbol duration of T. Throughout FIG. 7A-7D, ‘UCI’ occupying 1 symbol depicts short PUCCHs, and ‘UCI’ occupying more than 2 symbols corresponds to long PUCCHs. Short PUCCHs may be frequency division multiplexed with short UL data channels (e.g., PUSCH also occupying one or two symbol periods), long UL data channels (e.g., PUSCH occupying more than 2 symbol periods), and/or long PUCCH in the last symbol period.) uplink control information (Figs.7A-D, [0111] [0124] UCI) in at least one of the first uplink control channel format (Figs.7A-D, [0111] [0124] the format of short PUCCH) and the second uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of long PUCCH, Fig.7A, [0132] the format of long PUCCH for UCI 712 and UCI 720); and
	 the base station ([0068] TRPs) comprises:
	 a receiver ([0113] TRP receiver); and
	 a processor ([0068] TRPs) that controls ([0068] From a network (system) perspective, long and short PUCCHs may be multiplexed in a given slot. For a given UE 205, the UE can be configured with using both long and short PUCCHs, unless it is in transmit (Tx) power-limited conditions for all serving TRPs (e.g., for both the macro BS 310 and the low-power nodes 315). [0111] The UE 205 transmits the short PUCCH (e.g., containing the UCI 635) in slot n at the expected location. [0124] FIGS. 7A-7D show exemplary uses of a slot from the system perspective in non-paired spectrum. Here, the slot comprises 7 OFDM (or DFT-S-OFDM) symbols with symbol duration of T. Throughout FIG. 7A-7D, ‘UCI’ occupying 1 symbol depicts short PUCCHs, and ‘UCI’ occupying more than 2 symbols corresponds to long PUCCHs. Short PUCCHs may be frequency division multiplexed with short UL data channels (e.g., PUSCH also occupying one or two symbol periods), long UL data channels (e.g., PUSCH occupying more than 2 symbol periods), and/or long PUCCH in the last symbol period.) reception the uplink (Figs.7A-D, [0111] [0124] UCI) in at least one of the first uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of short PUCCH, Fig.7A, [0131] the format of short PUCCH for UCI 722; See also Figs.7B-D for more examples of the format of short PUCCH) and the second uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of long PUCCH, Fig.7A, [0132] the format of long PUCCH for UCI 712 and UCI 720).   
Jung does not explicitly disclose the transmitter of the UE that transmits the capability information; and the receiver of the base station that receives the capability information, and wherein frequency hopping is applied to the second uplink control channel format.
However, the feature of a transmitter of a UE transmitting a capability information of the UE; and a receiver of the bases station receiving the capability information was notoriously well known to a person of ordinary skill in the art at the time the invention was filed (see [0110] [0120] “information being transmitted from the eNB to the UE may be determined based on at least one of the hardware capability information transmitted by the UE“ of Hwang, for example).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Jung’s capability information, the transmitter of the UE and the receiver of the base station so that the capability information transmitted by the transmitter of the UE is received by the receiver of the base station as taught by Hwang, in order to configure the UE with using both long and short PUCCHs and get the network to be prepared for long and short PUCCHs multiplexed in a given slot based on the capability information (Jung, [0068] From a network (system) perspective, long and short PUCCHs may be multiplexed in a given slot. For a given UE 205, the UE can be configured with using both long and short PUCCHs, unless it is in transmit (Tx) power-limited conditions for all serving TRPs (e.g., for both the macro BS 310 and the low-power nodes 315).).
Jung and Hwang do not disclose wherein frequency hopping is applied to the second uplink control channel format.
([0044] This is the case especially, when applying frequency hopping for PUCCH (intra-slot frequency hopping can be seen as a mandatory requirement for long PUCCH since it has a performance impact).).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the second uplink control channel format of Jung and Hwang to be applied with frequency hopping as taught by Tiirola, because intra-slot frequency hopping can be seen as a mandatory requirement for long PUCCH since it has a performance impact (Tiirola, [0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOO JEONG/
Primary Examiner, Art Unit 2473
5/7/2021